            Case 3:18-cv-01441-JAG Document 20 Filed 03/31/19 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO


  MINT BANK INTERNATIONAL, LLC, et al.,

        Plaintiffs,

                      v.                                             CIVIL NO. 18-1441 (JAG)
  OFFICE OF THE COMMISSIONER OF FINANCIAL
  INSTITUTIONS OF PUERTO RICO, et al.,

        Defendants.


                                   MEMORANDUM AND ORDER

GARCÍA-GREGORY, D.J.

          In May 2017, Mint Bank International, LLC (“Mint”) filed a permit application with the

Office of the Commissioner of Financial Institutions of Puerto Rico (“OCIF”) to organize and

operate an “international financial entity” under the Commonwealth’s International Financial

Center Regulatory Act (“Law 273”), P.R. Laws Ann. tit. 7, § 3081 et seq. See Docket Nos. 1; 1-4. 1 The

application also included a Personal History Statement for Guy Gentile Nigro (“Gentile”)—

Mint’s sole director and member—pursuant to OCIF’s regulations. Docket No. 1-4 at 2; see P.R.

Laws Ann. tit. 7, § 3086(b) (“Every application shall include . . . (5) the identity and background

of all proposed directors, and officials or persons who intend to act in a similar capacity in the

international financial institution.”).



1 TheCourt borrows these facts from the Complaint, Docket No. 1, as well as from OCIF’s final decision on
Mint’s permit application, Docket No. 1-4, attached thereto. See O’Rourke v. Hampshire Council of Gov’ts, 121 F.
Supp. 3d. 264, 276 (1st Cir. 2015) (holding that courts may consider documents central to a plaintiff’s claim
or sufficiently referred to in the complaint under Fed. R. Civ. P. 12(b)(6) without converting a motion to
dismiss into a summary judgment request); Grajales v. P.R. Ports Auth., 682 F.3d 40, 44-45 (1st Cir. 2012)
(holding that, at the motion to dismiss stage, courts accept as true all well-pleaded factual allegations in a
plaintiff’s complaint and draw all reasonable inferences in his or her favor).
          Case 3:18-cv-01441-JAG Document 20 Filed 03/31/19 Page 2 of 8


CIVIL NO. 18-1441 (JAG)                                                                         2

        OCIF reviewed Mint’s application and investigated the “financial solvency, credit,

banking experience, and commercial integrity of the applicants”—here, Mint and Gentile (as its

sole director). Docket No. 1-4 at 5; see P.R. Laws Ann. tit. 7, § 3086(c)(1). In February 2018, Iris

Nereida Jiménez (“Jiménez”), OCIF’s Auxiliary Commissioner, denied Mint’s application,

concluding that Gentile did not have the requisite “commercial integrity” to organize and operate

an international financial entity in Puerto Rico under Law 273; and that Mint omitted from its

application a Securities and Exchange Commission (“SEC”) civil lawsuit pending against Gentile

at the time for stock manipulation. Docket No. 1-4 at 10.

        Mint and Gentile subsequently filed an administrative appeal before OCIF, contending

that the agency’s denial of the permit was arbitrary and capricious because the decision failed to

consider the totality of the evidence submitted with the application, and because it relied on

impermissible inferences. Docket No. 1 at 19. Gentile did not request an administrative hearing in

connection with this appeal; he believed it would have been futile given OCIF’s “purely pretextual

and unconstitutional reasons” for denying Mint’s license, and because “the hearing would be in

front of the same individuals” who had already denied the application. Id.

        On June 5, 2018, OCIF issued a final order denying Mint’s permit application. Id.; see

generally Docket No. 1-4. There, Commissioner George R. Joyner Kelly (“Joyner”) confirmed that,

given Gentile’s “reputation and the omission of information, OCIF [had] determined that neither

Mint nor Gentile had the commercial integrity” required to operate an international financial

entity in Puerto Rico. Id. at 10. Joyner based his final decision, in part, on: (i) Gentile’s March 2016

federal indictment for criminal securities fraud, a case dismissed in January 2017 at the

government’s request; (ii) Mint’s omission of information regarding a March 2016 SEC civil action

against Gentile for stock manipulation, a case dismissed in December 2017; and (iii) Gentile’s
              Case 3:18-cv-01441-JAG Document 20 Filed 03/31/19 Page 3 of 8


CIVIL NO. 18-1441 (JAG)                                                                                       3

statements during a March 2017 Bloomberg News interview referencing federal authorities (e.g.,

“The feds don’t know who they got, bro/I’m going rogue”; ”I’m going to make my license place F—

YOUDOJ”). Id. at 5-16.

         One month later, Mint and Gentile (collectively, “Plaintiffs”) filed this civil rights action

under 42 U.S.C. § 1983 against OCIF, as well as Joyner and Jiménez in their official capacities,

(collectively “OCIF”) alleging that the denial of Mint’s permit was done in retaliation for his

exercise of protected conduct (e.g., the Bloomberg News interview statements) and also resulted

in the deprivation of his right to free speech and to be presumed innocent until proven guilty, in

violation of the First and Fourteenth Amendments to the U.S. Constitution, respectively. Docket

No. 1. The Complaint, based on the facts already recounted, charges four (4) causes of action 2:

         1.    that OCIF’s final order “impermissibly considered” Gentile’s personal speech when it
               denied Mint’s application, in violation of the First Amendment’s prohibition on
               government actions proscribing personal speech or expressive conduct;
         2.    that OCIF denied Mint’s permit in retaliation for Gentile engaging in constitutionally
               protected conduct, in violation of the First Amendment’s ban on the government
               taking adverse actions in response to the exercise of free speech;
         3.    that OCIF “violated the concept of ordered liberty and shocked the conscience” by
               considering Gentile’s personal statements, his civil action and criminal indictment,
               an undisclosed SEC opinion letter on Gentile sent to OCIF but never disclosed during
               Mint’s permit process, and initial omission of the SEC civil lawsuit, all in violation of
               the Fourteenth Amendment’s substantial due process clause; and




2
  To be precise, Plaintiffs raise five (5) causes of action in their Complaint. See Docket No. 1 at 21-29. The
first two—First Amendment violations for punishing protected speech—are repetitive. Id. at 21. The only
difference between them is that the first only charges OCIF while the second imputes Joyner and Jiménez
in their official capacities. These are effectively the same claim, so the Court treats them as one cause of
action. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989) (“[A] suit against a state official in his or
her official capacity is not a suit against the official but rather a suit against the official’s office. As such, it
is no different from a suit against the State itself.”).
            Case 3:18-cv-01441-JAG Document 20 Filed 03/31/19 Page 4 of 8


CIVIL NO. 18-1441 (JAG)                                                                       4

       4.    that Law 273, as well as OCIF’s regulations, “shock the conscience” and are “void”
             because they permit violations of the Fourteenth Amendment’s substantial due
             process clause.

Id. at 21-30. To this effect, Plaintiffs request declaratory and injunctive relief—that the Court deem

OCIF’s permit denial, Law 273, and OCIF’s regulations unconstitutional under the First and

Fourteenth Amendments; and compel OCIF to issue an international financial entity permit to

Mint—as well as damages, attorney’s fees, and costs. Id. at 31.

       OCIF has now moved to dismiss the Complaint under Fed. R. Civ. P. 12(b)(6), contending

that the Eleventh Amendment bars Plaintiffs’ request for monetary relief; and that Plaintiffs’ failed

to plausibly state a due process claim because their charges are frivolous and because they do not

have a property interest in obtaining an international financial entity permit from OCIF. Docket

No. 13. Plaintiffs, on the other hand, concede both of these positions before clarifying that OCIF’s

arguments do not defeat any of their claims.


  I.   ELEVENTH AMENDMENT IMMUNITY

       OCIF is correct that the Eleventh Amendment could bar Plaintiffs’ claims, but this

immunity applies here only insofar as the Complaint requests money damages. See Vaquería Tres

Monjitas, Inc. v. Irizarry, 587 F.3d 464, 477 (1st Cir. 2009) (holding that the Eleventh Amendment

immunity does not bar suits filed against a state agency for prospective injunctive or declaratory

relief). OCIF’s immunity from monetary relief claims, therefore, would not warrant dismissal of

the entire Complaint; nor extend to Plaintiffs’ request for attorney’s fees and costs. See Hutto v.

Finney, 437 U.S. 678, 692-95 (1978) (holding that the Eleventh Amendment does not bar recovery

for attorney’s fees and costs in Section 1983 actions).
          Case 3:18-cv-01441-JAG Document 20 Filed 03/31/19 Page 5 of 8


CIVIL NO. 18-1441 (JAG)                                                                         5

        Accordingly, Plaintiffs’ claims for monetary relief against OCIF are hereby DISMISSED

WITH PREJUDICE pursuant to the Eleventh Amendment. Conversely, Plaintiffs’ claims against

OCIF for declaratory and injunctive relief, as well as for attorney’s fees and costs, are not afforded

such immunity and, thus, survive.


 II.    THE SUBSTANTIVE DUE PROCESS CLAIMS

        OCIF then argues that the Complaint fails to plausibly allege a procedural due process

claim under the Fourteenth Amendment because Plaintiffs do not have a property interest in the

license. Docket No. 13 at 12. Plaintiffs concur, but point out that this argument “misses the mark”

since “Gentile has alleged a substantive due process violation of his liberty rights”—namely, his

right to the “presumption of innocence” and to “freely criticize the government”—premised on

OCIF’s conscious-shocking conduct. Docket No. 16 at 12-15. From there, Plaintiffs continue,

OCIF’s failure to raise any other arguments as to their First and Fourteenth Amendment claims

“effectively admit[s] that Mint and Gentile are entitled to the declaratory and injunctive relief

they seek through this action.” Id. at 11. This result is not as obvious as Plaintiffs would have it.

        OCIF’s Motion also argued that Plaintiffs’ allegations of due process violations were

“frivolous” and as such warrant dismissal under Fed. R. Civ. P. 12(b)(6). Docket No. 13 at 3. The

Court need not decide whether the Complaint lacks “an arguable basis either in law or in fact” or

whether it contained “inarguable legal conclusions or fanciful factual allegations.” Street v. Fair, 918

F.2d 269, 272-73 (1st Cir. 1990) (setting out standard for frivolous filings). Still, it agrees that

Plaintiffs’ Fourteenth Amendment claims should be dismissed at this stage. See Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 559 (2007) (holding that a complaint must allege “a plausible entitlement

to relief” in order to survive dismissal under Fed. R. Civ. P. 12(b)(6)).
          Case 3:18-cv-01441-JAG Document 20 Filed 03/31/19 Page 6 of 8


CIVIL NO. 18-1441 (JAG)                                                                          6

        Plaintiffs’ fourth cause of action seems to challenge the constitutionality of Law 273 and

OCIF’s regulations, alleging these “shock the conscience and are void” under the Fourteenth

Amendment’s substantive due process clause because they permit unlawful conduct. This reads

like a facial challenge, yet Plaintiffs fail to allege any facts showing “that no set of circumstances

exists under which [Law No. 273 and OCIF’s regulations] would be valid, i.e., that the law is

unconstitutional in all of its applications.” Wash. State Grange v. Wash. State Republican Party, 552 U.S.

442, 449-50 (2008) (holding that “a facial challenge [outside the First Amendment context] must

fail where the statute has a plainly legitimate sweep.”) (internal citations omitted); see Schware v.

Bd. of Bar Exam. of State of N.M.¸253 U.S. 232, 239 (1987) (“A State can require high standards of

qualification, such as good moral character or proficiency in its law, before it admits an applicant

to the bar, but any qualification must have a rational connection with the applicant’s fitness or

capacity to practice law.”).

        OCIF’s license denial, moreover, does not remotely approach the “unforgiving standard”

necessary to insinuate this Court’s “oversight and discretion . . . into areas traditionally reserved

for state and local tribunals.” Collins v. Nuzzo, 244 F.3d 246, 250-51 (1st Cir. 2001) (“To establish a

substantive due process claim, a plaintiff must demonstrate an abuse of government power that

shocks the conscience or action that is legally irrational in that it is not sufficiently keyed to any

legitimate state interests.”) (internal citations omitted); González-Droz v. González-Colón, 660 F.3d

1, 15-16 (1st Cir. 2011) (“To sink to this level, the challenged conduct must be truly outrageous,

uncivilized, and intolerable.”) (internal citations omitted). After all, this doctrine “may not, in the

ordinary course, be invoked to challenge discretionary permitting or licensing determinations of

state or local decision makers, whether those decisions are right or wrong.” Pagán v. Calderón, 448

F.3d 16, 33 (1st Cir. 2006). This is especially true when the object of Plaintiffs’ challenge—a
          Case 3:18-cv-01441-JAG Document 20 Filed 03/31/19 Page 7 of 8


CIVIL NO. 18-1441 (JAG)                                                                         7

discretionary licensing determination—does not show signs of “truly horrendous” or “sufficiently

egregious” conduct by OCIF. Id.; see also Collins, 244 F.3d at 250 (holding that the denial of a permit,

even if arbitrary, does not constitute a substantive due process violation unless it is a truly

horrendous situation) (internal citations omitted).

        Indeed, the First Circuit has found that “conduct significantly more offensive” than that

alleged in Plaintiffs’ Complaint does not rise to the level of a substantive due process violation.

Pagán, 448 F.3d at 16; see Cruz-Erazo v. Rivera-Montanez, 212 F.3d 617, 622-23 (1st Cir. 2000) (months

of harassment by police officers did not “shock the conscience”); Pittsley v. Warish, 927 F.2d 3, 7 (1st

Cir. 1991) (threats by the police to kill plaintiff did not “shock the conscience”); Amsden v. Moran,

904 F.2d 748, 757 (1st Cir. 1990) (“Even bad-faith violations of state law are not necessarily

tantamount to unconstitutional deprivations of due process.”). In sum, none of the Complaint’s

allegations plausibly entitle Plaintiffs to the relief sought under the Fourteenth Amendment. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (holding that a plaintiff must plead factual content

allowing a court to reasonably infer that a defendant is liable for the misconduct alleged).

Accordingly, the Court DISMISSES WITHOUT PREJUDICE Plaintiffs’ claims under the

Fourteenth Amendment.


III.    THE SURVIVING FIRST AMENDMENT CLAIMS

        Considering the above, Plaintiffs’ causes of action under the First Amendment against

OCIF for retaliation and for proscribing Gentile’s exercise of free speech survive the Motion to

Dismiss, but only as to OCIF. The Court also hereby DISMISSES WITH PREJUDICE the

Complaint as to Joyner and Jiménez in their official capacities, seeing as there is no reason for all

three parties to appear as named defendants on these claims. See Decotiis v. Whittemore, 635 F.3d 22,
          Case 3:18-cv-01441-JAG Document 20 Filed 03/31/19 Page 8 of 8


CIVIL NO. 18-1441 (JAG)                                                                8

26-27 (1st Cir. 2011) (affirming dismissal of complaint against official capacity defendant as

“redundant” of suit against the official’s agency).


                                          CONCLUSION

       For the reasons stated above, OCIF’s Motion to Dismiss under Fed. R. Civ. P. 12(b)(6) is

hereby GRANTED IN PART AND DENIED IN PART. Accordingly, the Court (i) DISMISSES

WITHOUT PREJUDICE Plaintiffs’ Fourteenth Amendment claims; and (ii) DISMISSES WITH

PREJUDICE all First Amendment claims against co-Defendants Joyner and Jiménez. Partial

Judgment shall be entered accordingly.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this March 31, 2019.


                                                                 s/ Jay A. Garcia-Gregory
                                                                 JAY A. GARCIA-GREGORY
                                                                 United States District Judge
